CLECOPOWER EXHIBIT 12(b) Computation of Ratios of Earnings to Fixed Charges FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) JUNE 30, 2007 Earnings from continuing operations $ 18,672 $ 30,948 $ 64,855 Income taxes 6,531 9,647 27,847 Earnings from continuing operations before income taxes $ 25,203 $ 40,595 $ 92,702 Fixed charges: Interest, long-term debt $ 8,077 $ 16,532 $ 32,832 Interest, other (including interest on short-term debt) 3,589 6,499 10,003 Amortization of debt expense, premium, net 348 698 1,365 Portion of rentals representative of an interest factor 151 282 559 Total fixed charges $ 12,165 $ 24,011 $ 44,759 Earnings from continuing operations before income taxes $ 25,203 $ 40,595 $ 92,702 Plus:total fixed charges from above 12,165 24,011 44,759 Earnings from continuing operations before income taxes and fixed charges $ 37,368 $ 64,606 $ 137,461 Ratio of earnings to fixed charges 3.07 x 2.69 x 3.07 x
